Citation Nr: 0601286	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served in the Army National Guard from February 
1962 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to 
service connection for a left knee injury.  

In August 2005, a hearing before the undersigned Acting 
Veterans Law Judge was held via video conference.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran is not shown to be suffering from a left knee 
disorder that is due to any event or incident of his service.


CONCLUSION OF LAW

A left knee injury was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim.  In this letter, the RO 
also advised the veteran of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the February 2004 letter did not specifically 
instruct the appellant to provide all pertinent evidence 
related to his claim, the August 2004 Statement of the Case 
(SOC) did.  The content of the notice provided to the 
appellant as part of the SOC fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board has considered the possibility of obtaining an 
additional medical examination and/or opinion that 
specifically addresses the issue of whether the veteran's 
claimed left knee disorder is in any way related to his 
military service.  See 38 U.S.C.A. § 5103A(d), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as will be discussed in greater detail 
below, there is already competent medical evidence of record 
suggesting that the veteran's current left knee problems are 
related to injuries sustained in a work-related accident in 
2002.  Consequently, the Board finds that there is also 
competent medical evidence of record regarding the etiology 
of his current disability, and that an additional examination 
or opinion is not "necessary" under the provisions of 38 
U.S.C.A. § 5103A(d).

Furthermore, although evidence of early arthritis was also 
found in 2002, the Board believes that any opinion obtained 
regarding a relationship between the veteran's left knee 
arthritis and his military service would be based on sheer 
speculation, and is not necessary to reach a decision.  As 
noted, the earliest evidence of arthritis does not appear in 
the record until approximately 40 years after service, and 
there is no competent medical evidence suggesting a 
relationship between the current disability and the veteran's 
military service.  The Court has clearly held that a medical 
opinion based on speculation, without supporting clinical 
evidence, does not provide the required degree of medical 
certainty and would be of no probative value.  Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(noting that the "Board [is] not bound to accept opinions of 
two physicians who made diagnoses . . . almost 20 years 
following appellant's separation from service and who 
necessarily relied on history related by appellant").

Accordingly, the Board finds that an examination to determine 
the etiology of the veteran's left knee disorder is not 
"necessary."  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(4).  

Also, in the course of his August 2005 video conference, the 
veteran testified that he was currently in receipt of 
Workers' Compensation benefits, and that, when they expire, 
Social Security Administration (SSA) disability benefits were 
to take effect.  See page 11 of hearing transcript.  VA has 
not sought to associated medical records from either his 
Workers' Compensation award or from the SSA.  He also 
testified that he had undergone two left knee total 
replacements, the last one occurring in September 2004.  He 
noted that records from this last surgical procedure have not 
been associated with the record.  See page seven of hearing 
transcript.  However, as the veteran has not claimed that any 
of these records contain evidence relating his current left 
knee problems to service, and as nothing in the record goes 
to suggest otherwise, the Board finds that the adjudication 
of this matter at this time is not prejudicial to the 
appellant.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  



Analysis

The veteran is seeking service connection for the residuals 
of a left knee injury.  He essentially contends that he has a 
current knee disability, which is related to injuries 
sustained when the barrel of a mortar fell on his knee in 
service.

A lay statement dated in September 2003, and received by VA 
in January 2004, shows that a "buddy" of the appellant 
asserted that while training with 4.2 mortars in 1962 at Fort 
Jackson he stumbled, causing the barrel of a mortar to fall 
and hit the veteran's left knee.  He added that the veteran 
was thereafter transported to Moncrief Army Community 
Hospital, where he had blood drawn from his knee.  

The veteran's service medical records, including his December 
1961 enlistment examination, health records from Fort 
Jackson, South Carolina, and August 1962 release from active 
duty for training (ACDUTRA) examination, do not show any 
complaints of, injuries to, or treatment for his left knee.  

The veteran submitted his claim for service connection for a 
left knee injury in January 2004.

At his August 2005 hearing, the veteran testified that he 
incurred a left knee injury when a fellow serviceman dropped 
a mortar on his left knee.  He added that he was later 
hospitalized at Fort Jackson for a week.  See page three of 
transcript.  He added that he was receiving Workers' 
Compensation benefits as a result of his having fallen from a 
ladder in September 2002.  See page eight of hearing 
transcript.  A January 2003 private medical record shows a 
September 2002 "DOI" (date of injury).

Post service treatment for the appellant's left knee is not 
shown until 2003, more than 40 years after his 1962 service 
separation.  These treatment records (all private medical 
records) include a January 2003 operative report showing 
postoperative diagnoses of anterior cruciate ligament (ACL) 
left knee deficiency and tricompartmental early arthritis.  
The report noted that the appellant was status post left knee 
ACL tear and that the injury was work-related.  The appellant 
is also shown to have undergone left knee replacement surgery 
in September 2003, as well as postoperative surgical 
intervention in December 2003.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
service includes active duty for training (ACDUTRA) only if a 
disability is incurred during a period thereof.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Finally, arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred during such active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As previously reported, the veteran has a clear history of 
left knee-related problems which began following his tearing 
his left ACL in a 2002 work-related accident.  
Tricompartmental early arthritis has also been diagnosed.  
See January 2003 private operative report.  However, the 
record is devoid of any mention of left knee injury, 
complaints, abnormal findings, or treatment in service.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  The earliest competent 
(medical) evidence of problems affecting the appellant's left 
knee of record is in 2002.  Consequently, presumptive service 
connection for left knee arthritis is not for consideration.  
There is no postservice continuity of complaints or symptoms 
pertaining to any left knee disability prior to that time.  
Such a lapse of time between service separation (1962) and 
the earliest documentation of current disability (2002) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
And, the record is devoid of any medical opinion which 
relates a currently diagnosed left knee disorder to service 
or to any event therein.

Without evidence of left knee disability in service, left 
knee arthritis in the first postservice year, and with no 
evidence of a nexus between any current left knee disability 
and service, service connection for such disability is not 
warranted.  

Regarding the assertions made by the appellant and fellow 
service member that the veteran's left knee problems are 
related to a 1962 in-service accident, such lay statements 
are not competent evidence because medical nexus is a matter 
requiring medical expertise which they lack.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the benefit 
sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee injury is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


